Citation Nr: 1232793	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-00 325	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to service connection for a left hip disorder as secondary to 
service-connected degenerative disc disease of L3-L4 and L4-L5, with mild radiculopathy of the right sciatic nerve (low back disorder).

2.  Entitlement to service connection for a right knee disorder as secondary to 
service-connected low back disorder.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected mild radiculopathy of the right sciatic nerve.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981 and from November 1983 to July 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  A January 2008 rating decision granted service connection for mild radiculopathy of the of the right sciatic nerve and assigned a 10 percent rating effective October 17, 2007; and a May 2008 rating decision denied service connection for the service connection issues above.  The Veteran timely appealed.

The Veteran requested a personal hearing before a traveling member of the Board in his December 2008 substantive appeal.  A personal hearing was scheduled for July 15, 2009.  The Veteran cancelled his request for a personal hearing in a statement received by VA earlier in July 2009.  Consequently, the Veteran's request for a personal hearing is withdrawn.  38 C.F.R. § 20.702(e) (2011).

The issues on appeal are remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Although a VA health care provider concluded on evaluation in March 2008 that the Veteran's left hip and right knee disabilities were not caused by or the result of his service-connected low back disorder, there is a private medical opinion, dated in February 2008, in favor of the claim for secondary service connection for a right knee disorder.  However, neither opinion provides an adequate supporting rationale.  Consequently, additional development is needed prior to final adjudication of the service connection issues on appeal.  

With respect to the increased rating issue on appeal, the Board notes that the medical evidence does not include a VA neurological evaluation of the Veteran's service-connected radiculopathy of the right sciatic nerve.  While a VA evaluation was conducted in July 2008, this evaluation does not provide sufficient information upon which to evaluate the disability.  Additionally, the Board would note that this evaluation is more than four years old.  

In finding that further development, including another VA examination, is necessary to adjudicate this appeal, the Board acknowledges the United States Court of Appeals for Veterans Claims (Court) decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case,"  Mariano, 17 Vet. App. at 312, the Court distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas, the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas, 23 Vet. App. at 26.

Therefore, the case is remanded for the following actions:

1.  The AMC/RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the AMC/RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the AMC/RO.  If, after making reasonable efforts to obtain named records the AMC/RO is unable to secure same, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the AMC/RO must arrange for the VA examiner that provided the opinion in March 2008 to provide an addendum to the previous opinion.  The claims files and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims files and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  After a review of the evidence of record, the examiner must provide a complete rationale for the opinions expressed in March 2008, to include supporting medical evidence.  
If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  If the examiner who provided the opinion in March 2008 is unavailable, the AMC/RO must obtain the requested opinion from another VA examiner.  If it is determined that a current examination is needed in order to provide the requested opinion, an examination must be conducted.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The claims file and all records on Virtual VA must be made available to the health care provider, and the health care provider must specify in the examination report that the claims files and Virtual VA records have been reviewed.  The health care provider must specify the dates encompassed by the Virtual VA records that were reviewed.  After reviewing the evidence of record, the health care provider must provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's left hip and right knee disabilities are causally related to his service-connected low back disorder.  The health care provider's opinion must include a discussion of the evidence of record and a complete explanation of the reasoning for the opinion.  If the health care provider cannot provide the requested opinion without resorting to speculation, it must be so stated, and the health care provider must provide the reasons why an opinion would require speculation.  The health care provider must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the health care provider must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular reviewer.  The report prepared must be typed.

4.  The AMC/RO will schedule the Veteran for a VA examination by an appropriate health care provider to determine the current severity of his service-connected radiculopathy of the right sciatic nerve.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on the current symptomatology and severity of the Veteran's peripheral neuropathy of the lower extremities in accordance with the criteria in 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

5.  The AMC/RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Thereafter, the AMC/RO must readjudicate the issues of entitlement to service connection for left hip and right knee disabilities as secondary to service-connected low back disorder and entitlement to an initial evaluation in excess of 10 percent for service-connected radiculopathy of the right sciatic nerve based on all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and must be afforded an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

